DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2, as illustrated in figures 12-24, in the reply filed on 9/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a))

Status of Claims
This is the first office action on the merits of Application No. 17/002,728  filed on 08/25/2020. Claims 1-38 are pending. Claims 5, 8, 10, 19, 24, 27 and 33-38 have been withdrawn by the applicant as being readable upon the non-elected species. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. TW108215808, filed on 11/28/2019.

Claim Objections
Claims 15 and 32 are objected to because of the following informalities:  
Claims 15 and 32, line 2, “ the group” should read “ a group”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11, 16-18, 20-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ADREON (US 20160017656 A1) (hereinafter “ADREON”) in view of Hock (US 7021478 B1)(hereinafter “Hock”).
Regarding claim 1, ADREON discloses a driving device 130 of a window covering 100, fig. 1, (see para 51), wherein the window covering includes a covering material  106 and a spindle (e.g. 110, 136) for raising or lowering the covering material (see para 52); 
the driving device (130, fig. 1-10) comprising: 
5a motor 200  having a shaft 206. (fig. 8, 11); and 
an epicyclic gearing decelerating device 300 having an input end ( 250, fig. 9, 25, see para 65) and an output end (e.g. 472, 488, 132, fig. 9), wherein the input end is connected to the shaft 202, and the output end is connected to the spindle 110 (e.g. via 132, 136 to 110, see para 54, fig.4) ;
the epicyclic gearing decelerating device comprises a first planet gear assembly 302, which is coupled to and located between the 10input end and the output end, and a first ring portion 78/782,( drawing objection, see para 64); 10input end and the output end, and a first ring portion 308; (see para 66-68)
the first planet gear assembly comprises a plurality of first planet gears (e.g. 314, 316, 318; see para 67); 
the first ring portion is fixedly provided around the first planet gears, and the first planet gears are adapted to be driven by the input end  to rotate along the first ring portion; each of the first planet gears are made out of plastic. (see para 66)
However,  ADREON fails to disclose the plastic material has a Shore A durometer hardness of 45 to 90.  
Hock teaches wherein thermoplastic elastomers are characterized by a Shore A durometer hardness of 45 to 90.  (see col.2, line 29-30)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ADREON to employ the planet gear material as thermoplastic elastomer with a  Shore A durometer hardness of 45 to 90 as taught by Hock. It would improves the reduction gear assembly more compact and light weight and cost saving. 
As modified, the epicyclic gearing decelerating device would have each of the first planet gears has a Shore A durometer hardness of 45 to 90.  
Regarding claim 2, ADREON/ Hock disclose the driving device 130 as modified according to claim 1, ADREON further discloses wherein the epicyclic gearing decelerating device comprises a second planet gear assembly 304 and a second ring portion (e.g. portion of 308) (see para 80); 
the second planet gear assembly is coupled to and located between the first planet gear  assembly 302 and the output end (e.g. 472, 488, 132); 
the second planet gear assembly 20comprises a plurality of second planet gears (e.g. 320, 322, 324, see para 81) and the second ring portion is fixedly provided around the second planet gears; 
the second planet gears are adapted to be driven by the first planet gear assembly 302 to rotate along the second ring portion; 
each of the second planet gears has a Shore A durometer hardness of 45 to 90 (after modification).  
Regarding claim 6, ADREON/ Hock disclose the driving device 130 as modified according to claim 1, ADREON further discloses wherein a shaft coupler (134, fig. 4), which is coupled to and located between the output end (e.g. 472, 488, 132) of the epicyclic gearing decelerating device and the spindle.  
Regarding claim 9, ADREON/ Hock disclose the driving device (130 , fig. 3-4) as modified according to claim 1, ADREON further discloses further comprising an outer casing (has no character numeral), 5which comprises a case (e.g. 122, 124, see para 53) and a cushion member 128, wherein the motor  and the epicyclic gearing decelerating device are provided in the case, and the case has an open end, (e.g. the end where 128 is connected); 
the cushion member 128  is engaged at the open end, and further has a through hole (has no character numeral, see fig. 4); 
the output end  of the epicyclic gearing decelerating device is coupled to the spindle  through the through hole. (see fig. 304 and para 53)
Regarding claim 11, ADREON/ Hock disclose the driving device (130, fig. 3-5) as modified according to claim 1, ADREON further discloses an outer casing (e.g. 122, 124, fig. 3-5) and a cushion member 490 (fig. 5, para 76), wherein the motor and the epicyclic gearing decelerating device are provided in the outer casing, and the cushion member is provided between the motor and the outer casing.  
Regarding claim 16, ADREON discloses a window covering (100, fig.1, see para 51), comprising
a housing 102; 
a covering material  106;
a spindle (e.g. 110, 136) wherein the spindle is connected to the covering material, and is adapted to drive the covering material to expand or collapse (see para 52); 
a driving device (130, fig. 1-10) provided at the housing, wherein the driving device comprises 5a motor 200 and an epicyclic gearing decelerating device 300; 
the motor has a shaft 206. (fig. 8, 11); 
the epicyclic gearing decelerating device 300 has an input ( 250, fig. 9, 25, see para 65) end and an output end (e.g. 472, 488, 132), wherein the input end is connected to the shaft 202, and the output end is connected to the spindle (see para 54, fig.4) ;
the epicyclic gearing decelerating device comprises a first planet gear assembly 302, which is coupled to and located between the 10input end and the output end, and a first ring portion 78/782,( drawing objection, see para 64); 10input end and the output end, and a first ring portion 308; (see para 66-68)
the first planet gear assembly comprises a plurality of first planet gears (e.g. 314, 316, 318; see para 67); 
the first ring portion is fixedly provided around the first planet gears, and the first planet gears are adapted to be driven by the input end  to rotate along the first ring portion; each of the first planet gears are made out of plastic. (see para 66)
However,  ADREON fails to disclose the plastic material has a Shore A durometer hardness of 45 to 90.  
Hock teaches thermoplastic elastomers are characterized by a Shore A durometer hardness of 45 to 90.  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ADREON to employ the planet gear material as thermoplastic elastomer with a  Shore A durometer hardness of 45 to 90 as taught by Hock. It would improves the reduction gear assembly more compact and light weight and cost saving. 
As modified, the epicyclic gearing decelerating device would have each of the first planet gears has a Shore A durometer hardness of 45 to 90.  
Regarding claim 17, ADREON/ Hock disclose the window covering 100 as modified according to claim 16, ADREON further discloses wherein the driving device comprises an outer casing (e.g. 122, 124, fig. 3-5) and a cushion member (e.g. 126, 128, see fig. 4, and para 53); the motor and the epicyclic gearing decelerating device are located in the outer casing, and the cushion member is provided between the outer casing and the housing.  
Regarding claim 18, ADREON/ Hock disclose the window covering 100 as modified according to claim 16, ADREON further discloses wherein the driving device comprises an outer casing (has no character numeral), 5which comprises a case (e.g. 122, 124, see para 53) and a cushion member 128, wherein the motor  and the epicyclic gearing decelerating device are provided in the case, and the case has an open end, (e.g. the end where 128 is connected); 
the cushion member 128  is engaged at the open end, and further has a through hole (has no character numeral); 
the output end  of the epicyclic gearing decelerating device is coupled to the spindle  through the through hole. (see fig. 304 and para 53)
Regarding claim 20, ADREON/ Hock disclose the window covering 100 as modified according to claim 16, ADREON further discloses wherein the driving device comprises an outer casing (e.g. 122, 124, fig. 3-5) and a cushion member 490 (fig. 5, para 76), wherein the motor and the epicyclic gearing decelerating device are provided in the outer casing, and the cushion member is provided between the motor and the outer casing.  
Regarding claim 21, ADREON/ Hock disclose the window covering 100 as modified according to claim 16, ADREON further discloses wherein the epicyclic gearing decelerating device comprises a second planet gear assembly 304 and a second ring portion (e.g. portion of 308) (see para 80); 
the second planet gear assembly is coupled to and located between the first planet gear  assembly 303 and the output end (e.g. 472, 488, 132); 
the second planet gear assembly 20comprises a plurality of second planet gears (e.g. 320, 322, 324, see para 81) and the second ring portion is fixedly provided around the second planet gears; 
the second planet gears are adapted to be driven by the first planet gear assembly 302 to rotate along the second ring portion; 
each of the second planet gears has a Shore A durometer hardness of 45 to 90 (after modification).  
Regarding claim 25, ADREON/ Hock disclose the window covering 100 as modified according to claim 16, ADREON further discloses wherein a shaft coupler (134, fig. 4), which is coupled to and located between the output end (e.g. 472, 488, 132) of the epicyclic gearing decelerating device and the spindle.  
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 20160017656 A1) in view of Hock (US 7021478 B1) as set forth in the rejection of claim 1 and 16, respectively and further in view of Smook (US 20210172509 A1).
Regarding claims 3 and 22, ADREON/ Hock disclose the driving device of the window covering as modified according to claim 2 and 21, respectively, ADREON further discloses wherein the epicyclic gearing decelerating device comprises a third planet gear assembly 306 and a third ring portion (e.g. portion of 308); 
the third planet gear assembly is coupled to and located between the second planet gear assembly 304 and the output end; 
the third planet gear assembly 30comprises a plurality of third planet gears (e.g. 422, 424, 426, 428), and the third ring portion is fixedly 2provided around the third planet gears; 
the third planet gears are adapted to be driven by the second planet gear assembly 304  to rotate along the third ring portion.
However, ADREON fails to disclose a module of each of the third planet gears is greater than a module of each of the first planet gears and each of the second planet gears.  
Smook teaches a transmission series (fig. 3) wherein a module of each of the third (103) planet gears is greater than a module of each of the first planet gears (107) and each of the second planet gears (105).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ADREON to employ the planet gears as taught by Smook. It would improves the reduction gear assembly more to adaption of load carrying and reduces high cost of design. (see para 18 of Smook)
As modified, the epicyclic gearing decelerating device would a module of each of the third planet gears is greater than a module of each of the first planet gears and each of the second planet gears.   
Claims 12-15, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 20160017656 A1) in view of Hock (US 7021478 B1) as set forth in the rejection of claim 1 and further in view of Ito (US 20060052214 A1) and CHOU et al.(US 20160329448 A1).
Regarding claims 12-15 and 29-32, ADREON/ Hock disclose all the elements of driving device but fails to disclose that wherein each of the first planet gears/ second planet gears is a thermoplastic elastomer and wherein a material of each of the 25thermoplastic elastomers is selected from the group consisting of thermoplastic rubber, thermoplastic vulcanizate, thermoplastic polyurethanes, and thermoplastic polyether ester elastomer. However, ADREON discloses the planet gear is made of molded plastic.
Ito teaches a planetary gear mechanism (fig.4) wherein a first (GM1) and a second planet (GM2) gears are made of a thermoplastic. (see para 23) in order to exhibit a good viscoelasticity, as a result no oscillation of the first and second planetary gear mechanism during the operation of the drive unit occurs.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ADREON to employ the planet gear material as thermoplastic elastomer as taught by Ito. It would improves the reduction gear assembly more compact and light weight and cost saving and more durable.
CHOU teaches a thermoplastic elastomer material wherein a material of each of the 25thermoplastic elastomers is selected from the group consisting of thermoplastic rubber, thermoplastic vulcanizate, thermoplastic polyurethanes, and thermoplastic polyether ester elastomer. (see para 26)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ADREON to employ the planet gear material as thermoplastic elastomer as taught by CHOU. It would improves the reduction gear assembly more compact and light weight and cost saving and more durable.
As modified, each of the first planet gears/ second planet gears would be a thermoplastic elastomer and wherein a material of each of the 25thermoplastic elastomers is selected from the group consisting of thermoplastic rubber, thermoplastic vulcanizate, thermoplastic polyurethanes, and thermoplastic polyether ester elastomer. 

Allowable Subject Matter
Claims 4, 7, 23, 26, and 28 are objected to as been dependent upon a rejection base claims 3, 6, 22, 25, and 16, respectively , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 23, the prior art does not disclose or render a spring brake, which comprises an input portion, an output 10portion, a spring, and a braking case; the braking case is fixedly provided at the housing, and receives the input portion, the output portion, and the spring; the spring fits between the input portion and the output portion; the input portion is coupled to the second planet gear assembly, and the output portion is coupled to the third planet gear assembly; when the output portion is driven by the spindle of 15the window covering, the output portion has a tendency to drive the third planet gear assembly to rotate in a rotation direction which expands the covering material, and therefore the output portion pushes against the spring, which makes the spring expand in a radial direction to abut against the braking case, stopping the spindle, the third planet gear assembly, and the output portion from rotating; in combination with the other elements required by the claim.
For example, prior art of record HEREDIA et al. (US 20200378182 A1) discloses a concealing device 3 wherein spring brake 15 comprises at least one helical spring 22, a drum 23, an input member 24 and an output member 25, but fails to disclose the input portion is coupled to the second planet gear assembly, and the output portion is coupled to the third planet gear assembly; when the output portion is driven by the spindle of 15the window covering, the output portion has a tendency to drive the third planet gear assembly to rotate in a rotation direction which expands the covering material, and therefore the output portion pushes against the spring, which makes the spring expand in a radial direction to abut against the braking case, stopping the spindle, the third planet gear assembly, and the output portion from rotating.
Regarding claims 7 and 26, the prior art does not disclose or render the shaft coupler 10comprises a first driving portion, a second driving portion, and a third driving portion; the first driving portion is coupled to the output end of the epicyclic gearing decelerating device; the first driving portion further comprises a first protrusion; the third driving portion is coupled to the spindle; the third driving portion further comprises a second protrusion; the second driving portion is 15provided between the first driving portion and the third driving portion; the second driving portion has a first groove, which is adapted to be inserted by the first protrusion, and a second groove, which is adapted to be inserted by the second protrusion; longitudinal directions of the first groove and the second groove are perpendicular to each other; the first protrusion and the first groove 20have a tolerable space left therebetween; the second protrusion and the second groove also have a tolerable space left therebetween, so that the first protrusion is slidable along the first groove in the longitudinal direction thereof, and the second protrusion is slidable along the second groove in the longitudinal direction thereof; in combination with the other elements required by the claim.
For example, prior art of record Gasparrini et al. (US 20090176615 A1) discloses a roller shades wherein a shaft coupler D, fig. 4 is formed of a first disk (11) provided with an opposite couple of front teeth (11a) and a second disk (12), equally provided with an opposite couple of front teeth (12a) and a helical cylindrical spring (13) that ends with two close ends (13a) folded inwards in radial direction. The first disk (11) and the second disk (12) provide the same coupling as the couplings with front teeth. But fails to disclose the third driving portion further comprises a second protrusion; the second driving portion is 15provided between the first driving portion and the third driving portion; the second driving portion has a first groove, which is adapted to be inserted by the first protrusion, and a second groove, which is adapted to be inserted by the second protrusion; longitudinal directions of the first groove and the second groove are perpendicular to each other; the first protrusion and the first groove 20have a tolerable space left therebetween; the second protrusion and the second groove also have a tolerable space left therebetween, so that the first protrusion is slidable along the first groove in the longitudinal direction thereof, and the second protrusion is slidable along the second groove in the longitudinal direction thereof.
Regarding claim 28, the prior art does not disclose or render a sleeve, which is coupled to the output end of the epicyclic gearing 10decelerating device; the sleeve further has an axial hole; the spindle comprises a body, an insertion section, and a head; two ends of the insertion section are respectively connected to the body and the head; an outer diameter of the insertion section is less than an outer diameter of the body and an outer diameter of the head; the insertion section and the head go into the axial hole; an end of the 15head is a spherical surface, and an outer peripheral surface of the head abuts against a wall of the axial hole; in combination with the other elements required by the claim.
For example, prior art of record CHEN et al. (US 20150300086 A1) discloses a spring-assisted cordless roller shade wherein a sleeve 22, which is coupled to the output end of the epicyclic gearing 10decelerating device; the sleeve further has an axial hole 23; the spindle 30 comprises a body 32, an insertion section 35, and a head 31; two ends of the insertion section are respectively connected to the body and the head; an outer diameter of the insertion section is less than an outer diameter of the body and an outer diameter of the head; the insertion section and the head go into the axial hole; an end of the 15head is a spherical surface, and an outer peripheral surface of the head abuts against a wall of the axial hole. There is no motivation provided in the prior art to combine ADREON and CHEN to arrive at the claimed invention.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Hwaung (US 20090090805 A1) teaches A power-driven rolling and receiving apparatus includes a housing, a DC brushless motor, a deceleration unit, a motor linker, a control and driving unit, and a first brake unit. The DC brushless motor, the deceleration unit, the motor linker, the control and driving unit and the first brake unit are received in the housing. Two ends of the motor linker are respectively connected with the deceleration unit and the DC brushless motor. The controlling and driving unit is connected with the DC brushless motor. The first brake is located in the controlling and driving unit. Thereby, the dimension of the power-driven rolling and receiving apparatus is smaller, its weight is lighter, its temperature is low and its operation noise is also low.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655